DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2021 has been entered.
 Examiner’s Amendment/Comments
This Office Action is in response to the RCE filed on 05/19/2021.  Examiner acknowledged that claims 15, 20-21, 26 and 28 are amended; claims 1-14, 16-18 are canceled; claim 29 is new.  Currently, claims 15, 19-29 are pending.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James White on 06/14/2021.
The application has been amended as follows: 
Claims:
Claims 1-14 (Canceled)

15. (Currently Amended) A luminary for a networked lighting system comprising: 
a receiver for receiving a multicast message from a lighting controller of the networked lighting system, wherein the multicast message comprises a luminary related information field and said input values corresponding to contextual information, the contextual information including a room temperature and a time value associated with each luminaire of the plurality of selected luminaries for each luminaire of the plurality of selected luminaries to adapt light settings using the predetermined function, and generate as output values, individual, differentiated control information for each luminaire of the plurality of selected luminaries, wherein the output values for the luminary are different from at least one other luminary of the plurality of selected luminaries using the same predetermined function and based at least in part on a difference in location information between the luminary and the at least one other luminary of the plurality of selected luminaries; and
a controller being configured to execute the predetermined function using the features field of the multicast message and the luminary related information field of the multicast message to calculate the individual, differentiated control information for the luminary, the controller being further configured to set a lighting configuration created for the luminary in accordance to the luminary control information, wherein the lighting configuration created for the luminary is different from lighting configuration for the least one other luminary of the plurality of selected luminaries.

26. (Currently Amended) A method for determining lighting control information at a luminary of a networked lighting system, the method comprising:
receiving, at the luminary, a multicast message comprising a features field identifying a predetermined lighting function;
determining the lighting control information for the luminary by executing the predetermined lighting function using location information of the luminary in the networked lighting  and contextual information, the contextual information including a room temperature and a time value associated with the luminary for the luminaire to adapt light settings using the predetermined lighting function, and, wherein the lighting control information is individual and differentiated relative to other luminaires of a plurality of luminaires in the networked lighting system, wherein the lighting control information determined for the luminary is different from at least one other luminary of the plurality of luminaries using the same predetermined lighting function and based at least in part on a difference in location information between the luminary and the at least one other luminary of the plurality of luminaries; and
executing the lighting control information for the luminary to generate the lighting effect for the luminary, wherein the lighting effect generated for the luminary is different from a lighting effect generated for the least one other luminary of the plurality of luminaries using the same predetermined lighting function.

27. (Currently Amended) The method of claim 26, wherein the predetermined lighting function comprises at least one of:
a step function, wherein the predetermined lighting function comprises a start value for the predetermined lighting function and a difference successive values of the predetermined lighting function;
a polynomial; and
a periodic function, wherein the predetermined lighting function comprises a one of a direction and period.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
15 and 19-29 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…wherein the predetermined function includes input values…and said input values corresponding to contextual information, the contextual information including a room temperature and a time value associated with each luminaire of the plurality of selected luminaries for each luminaire of the plurality of selected luminaries to adapt light settings using the predetermined function…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 15, (claims 19-25 are allowed as being dependent on claim 15).
"…the predetermined lighting function using location information…and contextual information, the contextual information including a room temperature and a time value associated with the luminary for the luminaire to adapt light settings using the predetermined lighting function…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 26, (claims 27-29 are allowed as being dependent on claim 26).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Julio (US 20100277340).
Julio discloses a luminaire of a networked lighting system with receiver for receiving broadcast messages to control the luminary.  However, Julio fails to disclose wherein the predetermined function includes input values…and said input values corresponding to contextual information, the contextual information including a room temperature and a time value associated with each luminaire of the plurality of selected luminaries for each luminaire of the plurality of selected luminaries to adapt light settings using the predetermined function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henry Luong/Primary Examiner, Art Unit 2844